Citation Nr: 0211293	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  00-16 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active service from July 1965 to October 
1968.  

This appeal arises from a January 2000 rating action.  The 
veteran file a Notice of Disagreement with that denial in 
April 2000, and a Statement of the Case (SOC) was issued in 
April 2000.  A Substantive Appeal was filed in August 2000.

In November 2000, the veteran testified at a hearing before a 
hearing officer at the RO; the transcript of that hearing is 
of record.  A Supplemental SOC (SSOC) was issued in December 
2000.

In July 2001, the Board of Veterans Appeals (Board) remanded 
this case to the RO for further development of the evidence, 
to include a new examination.  The RO completed the requested 
development, but continued the denial of the claim (see 
January 2002 SSOC).  Hence, the claim has been returned to 
the Board for further  was issued in January 2002. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's PTSD is manifested, primarily, by anxiety, 
intrusive thoughts, flashbacks, sleep impairment, agitation, 
and hyperarousal, although he has a logical and coherent 
thought process, fair insight, judgment, and memory, and no 
significant cognitive impairment; these symptoms are 
productive of occupational and social impairment with no more 
than occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks. 

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(August  29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of the VA to notify a claimant of the information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2001);  66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for a higher evaluation for PTSD has 
been accomplished.

In the April 2000 Statement of the case, and the December 
2000 and January 2002 SSOCs, the veteran and his 
representative were furnished the pertinent laws and 
regulations governing this claim and the reasons for the 
denial.  Thus, the Board finds that they have been given 
sufficient notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by the various 
letters soliciting information and/or evidence (see, e.g., 
the RO letters of August 2001), have been afforded ample 
opportunities to submit such information and evidence.  In 
the August 14, 2001 letter, the RO not only informed the 
veteran and his representative of the notice and duty to 
assist provisions of the VCAA, but also what the evidence had 
to show to establish entitlement; what information and 
evidence VA still needed from the veteran; what the veteran 
could do to help with his claim; when and where the veteran 
should send the information or evidence; and where the 
veteran could call if he had questions or needed assistance 
with his claim.  In addition, this letter informed the 
veteran that VA would make reasonable efforts to help him 
obtain the evidence, such as medical records, necessary to 
support his claim, if he gave the VA enough information about 
them (specifically, the name and address of the providers, 
the time frame covered, and the condition for which he was 
treated) and signed a medical release so that VA could 
request them from the person or agency that had them.  In 
light of the above, and in view of the fact that there is no 
indication that there is any existing, potentially relevant 
evidence to obtain, the Board also finds that the statutory 
and regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA is not at issue in 
this case.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159).  The Board finds that VA's duty to 
notify has been met.

The Board also finds that all necessary development has been 
accomplished.  The veteran has testified at a hearing on 
appeal.  The RO, on its own initiative as well as pursuant to 
the July 2001 Board remand, has undertaken efforts to assist 
him by obtaining evidence necessary to substantiate his 
claim, to include affording him comprehensive VA psychiatric 
examinations in November 1999 and September 2001.  Neither 
the veteran nor his representative has identified, and the 
claims file does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  At the time of the 
November 1999 VA psychiatric examination, the veteran 
informed the examiner that he had not received treatment for 
PTSD before, and that he had not been on medication before 
September 1999.

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claim for a higher evaluation 
for PTSD on the merits, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

I.  Analysis

Service connection for PTSD was granted via a rating decision 
of August 1983.  An evaluation of 10 percent was assigned.  
In June 1999 the veteran requested an increased rating.  A 
hearing officer's decision, dated in December 2000, granted 
an increase to 30 percent, effective the date the veteran's 
claim for an increase was received.

VA outpatient treatment records show he appeared for 
treatment in September 1999, reporting it was his first time 
there.  He stated that he did not sleep well and was tired of 
people telling him he would never be well.  He reported that 
he did not have flashbacks like he previously had.  

The report of a VA examination, conducted in November 1999, 
shows the veteran reporting about four hours of sleep per 
night and nightmares every three to five years.  He noted 
that helicopters, and TV scenes can cause intrusive thoughts 
and that he jumps at loud noises.  He stated that he does not 
go around crowds and that he can function on a job if he 
works alone.  He reported feeling down and not getting any 
enjoyment from anything.  He did not report hallucinations, 
or suicidal or homicidal thoughts.  His memory was fair and 
orientation to his surroundings was adequate.  His Global 
Assessment of Functioning (GAF) Scale score was estimated to 
be 61.

In October 2000, the veteran presented testimony at a hearing 
before an RO hearing officer.  He stated that he thinks about 
his PTSD a lot and just likes to be by himself.  He reported 
that at his last place of employment he worked by himself.  
He reported that he and his wife occasionally went out 
together, and that he sits in the back when they go to a 
restaurant.  He has a few friends that he visits 
infrequently.  He will go to grocery stores but not shopping 
malls.  He reported about five hours of sleep a night, but 
said that it was not satisfactory.  He reported nightmares 
about once a week, which wake him.

The report of a VA examination, conducted in September 2001, 
shows the veteran reporting that he has not worked since July 
2000 due to a significant myocardial infarction.  He reported 
prior employment of working in a dog kennel for ten or eleven 
years until it closed down, and then working as a machine 
operator at a brick factory for four years until his heart 
attack disabled him.  He noted that he missed no work at 
either job, and that he was a good employee, following 
instructions and meeting job responsibilities.  He reported a 
good relationship with his supervisors.  He preferred to work 
alone.  He noted that he spends most of his time watching 
television and reading books.  His daily functioning is 
limited by his cardiac disability.  He has few friends and 
little contact with his relatives.  His chief complaint was 
related to sleep disturbances.  He reported getting about 
four hours per night and reported an increase of nightmares, 
with one every one to two weeks.  He reported flashbacks 
about every couple of weeks, precipitated by hearing a 
helicopter or walking in the woods.  He stated that he 
continues to experience hyperstartle response and that he 
avoids shows related to Vietnam and fireworks displays.  

Mental status examination revealed that the veteran was 
casually dressed and grooming was fair.  His speech was 
fluent, coherent and normal in rate and volume.  He noted 
that he receives no enjoyment from activities and 
occasionally experiences episodes of tearfulness.  He denied 
difficulty with concentration.  He reported a depressed mood 
and anxiety.  No panic attacks were reported.  His cognitive 
functioning appeared to be adequate.  Insight and judgement 
were fair.  The diagnosis was PTSD, moderate and chronic.  A 
GAF of 55 was assigned.

VA outpatient treatment reports, dated from September 2001 to 
January 2002, show the veteran seen on frequent occasions.  
During these sessions the veteran continued to voice 
complaints about sleep difficulties, intrusive thoughts, 
becoming easily agitated, and experiencing hyperarousal.  GAF 
estimates ranged from 50-55.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, 
under a general rating formula for mental disorders.  Under 
that rating formula, 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  

The medical evidence pertinent to the claim under 
consideration (the reports of VA medical examinations in 1999 
and 2001, and current outpatient treatment records) indicates 
that the veteran's PTSD is manifested, primarily, by anxiety, 
intrusive thoughts (related to combat in Vietnam), sleep 
impairment, agitation, and hyperarousal.  However, the 
evidence also demonstrates that he has a logical and coherent 
thought process, fair insight, judgment, and memory, and no 
significant cognitive impairment.  Moreover, on examination 
in September 2001, he denied as suicidal or homicidal 
ideation and hallucinations, and the VA examiner noted that 
no distinct panic attacks were reported.  The Board finds 
that these symptoms are consistent with the criteria for no 
more than the current 30 percent rating, which, as indicated 
above, is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, with the 
veteran generally functioning satisfactorily, with routine 
behavior, self-care, and normal conversation. 

While the veteran asserts that a higher evaluation is 
warranted, the medical findings simply do not demonstrate 
symptoms of the veteran's service-connected PTSD result in 
the degree of occupational and social impairment with reduced 
reliability and productivity, and difficulty in establishing 
and maintaining effective work and social relationships, 
required for at least the next higher, 50 percent, rating 
under DC 9411.  While on the current VA examination, the 
veteran complained of depression, anxiety, being down all the 
time, and difficulty with relationships, he also indicated 
that he had never missed a day of work, he denied suicidal 
and homicidal ideation and hallucinations, and reported no 
significant trouble with concentration.  His mood appeared to 
be frustrated and angry, but this was primarily related to 
his dermatological condition.  Moreover, other criteria 
required for the 50 percent rating, such as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; and impaired abstract 
thinking, also have not been demonstrated.  Indeed, on the 
most recent September 2001 examination, the veteran's thought 
process was relevant and goal directed, and his thought 
content was devoid of hallucinations and delusions.  The 
examiner also indicated that the veteran's speech was at a 
regular rate and rhythm, and there was no evidence of 
psychomotor agitation or retardation.  

As regards impairment of abstract thinking, the veteran 
recently reported no difficulty concentrating.  Moreover, 
while the veteran has reported significant problems with 
sleep impairment, indicating that he slept about four or five 
hours per night, and sometimes had nightmares, the Board 
would point out that among the criteria for the 30 percent 
rating is chronic sleep impairment.

The Board also finds that the veteran's symptomatology 
picture is consistent with the September 2001 examiner's 
assessment of the severity of the condition as "moderate", 
and the assignment of a GAF of 55 (fairly consistent with the 
GAF of 61 assigned on examination in November 1999, and the 
GAFs of 50-55 in the veteran's more recent outpatient 
treatment records).  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), GAF scores between 51 
and 60 indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers).  The 
Board finds the examiner's assessment, and the GAF currently 
assigned are indicative of no greater impairment than that 
contemplated in the current 30 percent rating.  Finally, 
while the September 2001 examiner commented that the 
veteran's PTSD symptoms "appear to have increased over the 
last two years," the overall evidence (to include the 
assessment and GAF assigned by that examiner) indicates that 
the veteran's symptoms still, collectively, result in the 
degree of impairment contemplated in the current evaluation, 
and have not increased to the point that a higher evaluation 
is warranted.  

Under these circumstances, the Board finds that no more than 
the current 30 percent evaluation for PTSD is warranted, and 
that the criteria for at least the next higher, 50 percent, 
evaluation simply are not met.  It logically follows that the 
criteria for an even higher evaluation of 70 or 100 percent 
likewise are not met.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's PTSD reflects 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  In this regard, the Board notes that the 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating).  The veteran reported on VA examination in 
September 2001 that he had not worked since July 2000; 
however, the stated reason was a significant myocardial 
infarction, not his PTSD.  Moreover, there is no indication 
that when he was working, his PTSD significantly impacted or 
in any way compromised his employment.  On the contrary, the 
veteran indicated that, prior to his heart attack, he had not 
missed time from work, and that he had a good relationship 
with his supervisors, although he preferred to work alone.  
Thus, the Board finds that more interference with employment 
than is contemplated in the current 30 percent rating simply 
is not shown.  The veteran's PTSD is also not shown to 
warrant frequent periods of hospitalization, or to be so 
exceptional or unusual as to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the claim for an increased 
evaluation for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).



ORDER

A rating in excess of 30 percent for PTSD is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

